Drake, Oh. J.,
dissenting:
The only language of any statute which would seem to authorize this suit is contained in the Act 2ith February, 1855, establishing this court, wherein it is provided that this court “ shall hear and determine all claims founded * * * upon any contract, express or implied, with the government of the United States.”
Though at the common law a judgment is defined to be a contract of record, yet I have not been able to satisfy myself that it was the intention of Congress to authorize this court to take jurisdiction of an action upon a judgment recovered in this court against the United States. Prior to the passage of that act there never had been, and never could have been, a judgment for debt or damages rendered against the United States, and I, therefore, do not consider that such an action as this could have been in the contemplation of Congress.
The language of the act — “contracts with the. government of the United States” — seems to me to indicate that the “claims *204founded upon contract,w-wMcb. we may hear and determine, are those growing oat of transactions between the government and the citizen, where the liability of the government depends upon and flows from the facts of the particular transaction; and that our jurisdiction is exhausted when we pronounce upon the legal effect of those facts by rendering a judgment against the United States. If the officers of the government refuse to pay such a judgment, the remedy of the claimant is not in our rendering upon it another judgment, which may be equally disregarded, but in a mandatory process from another court having power to issue such process.